Citation Nr: 1601102	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  11-18 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability, to include posttraumatic stress disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a thoracolumbar spine disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

4.  Whether new and material evidence has been received to reopen a claim for service connection for sarcoidosis.

5.  Entitlement to service connection for coccidioidomycosis.

6.  Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to November 1966.

This case comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In October 2014, the Veteran testified during a Board hearing by videoconference.  The record was held open for 30 days following the hearing to provide additional time to submit evidence.  In December 2014 and January 2015, the Veteran submitted additional evidence.  While he did not waive initial RO review of the evidence, the Board observes that the evidence is either duplicative or cumulative of evidence previously of record and considered or not pertinent to the claims being denied.  Other additional evidence was added to the claims file since the issuance of the November 2013 supplemental statement of the case.  However, the Board observes that that evidence is also either duplicative or cumulative of evidence previously of record and considered or not pertinent to the claims being denied.  Thus, remand for the issuance of a supplemental statement of the case is not warranted.  See 38 C.F.R. § 20.1304(c) (2015).

Although the RO limited the psychiatric disability issue to posttraumatic stress disorder (PTSD), given the diagnosis of depression in the treatment records, the Board has broadened the issue as stated on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Similarly, despite the separate adjudications of the thoracic and lumbar spine disabilities, as the disabilities allegedly stem from the same in-service injury, the Board has combined them into one broader issue.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

On another matter, a September 2014 rating decision denied service connection for hearing loss and tinnitus.  In October 2014, the Veteran filed a notice of disagreement to those denials.

In the October 2014 notice of disagreement, the Veteran raised the issue of entitlement to service connection for vertigo.  As that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a psychiatric disability, a left knee disability, hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  An October 2006 rating decision denied service connection for posttraumatic stress disorder.  Although the Veteran initiated an appeal, he did not thereafter perfect the appeal.  

2.  The evidence received since the October 2006 denial relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disability, to include depressions and posttraumatic stress disorder, and raises a reasonable possibility of substantiating the claim.    

3.  An October 2006 rating decision found that new and material evidence had not been received to reopen a claim for service connection for a lumbosacral strain and denied service connection for arthritis of the thoracic spine status post compression fracture of T-10.  Although the Veteran initiated an appeal, he did not thereafter perfect the appeal.  

4.  New evidence raising a reasonable possibility of substantiating the claim for service connection for a thoracolumbar spine disability has not been received.

5.  An October 2006 rating decision denied service connection for a left knee disability.  Although the Veteran initiated an appeal, he did not thereafter perfect the appeal.

6.  The evidence received since the October 2006 denial relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability, and raises a reasonable possibility of substantiating the claim.  

7.  An October 2006 rating decision found that new and material evidence had not been received to reopen a claim for service connection for sarcoidosis.  Although the Veteran initiated an appeal, he did not thereafter perfect the appeal.  

8.  New evidence raising a reasonable possibility of substantiating the claim for service connection for sarcoidosis has not been received.

9.  The preponderance of the evidence is against a finding that the Veteran currently has coccidioidomycosis.


CONCLUSIONS OF LAW

1.  The October 2006 rating decision that denied service connection for posttraumatic stress disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the previously denied claim for service connection for a psychiatric disability, to include depressions and posttraumatic stress disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The October 2006 rating decision that found that new and material evidence had not been received to reopen a claim for service connection for a lumbosacral strain and denied service connection for arthritis of the thoracic spine status post compression fracture of T-10 is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2015).

4.  New and material evidence has not been received to reopen the claim for service connection for a thoracolumbar spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The October 2006 rating decision that denied service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2015).

6.  New and material evidence has been received to reopen the previously denied claim for service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

7.  The October 2006 rating decision that found that new and material evidence had not been received to reopen a claim for service connection for sarcoidosis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2015).

8.  New and material evidence has not been received to reopen the claim for service connection for sarcoidosis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

9.  The criteria for service connection for coccidioidomycosis are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim to reopen, VA must notify a claimant of the information and evidence necessary to reopen the claim and establish entitlement to the underlying claim for the benefit being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy that requirement, VA is required to look at the bases for the denial in the prior decision and provide the claimant with a notice letter that describes what information and evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the Veteran has not alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  An October 2008 letter notified the Veteran of the criteria for reopening the previously denied claims, the evidence required in that regard, and his and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of how VA determines disability ratings and effective dates if service connection is awarded.  A July 2009 letter notified the Veteran of the criteria for establishing service connection for coccidioidomycosis, the evidence required in that regard, and his and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  Thus, the letters addressed all notice elements and predated the initial adjudication by the RO in January 2010.  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claims.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional medical treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

Although an examination or opinion was not obtained in connection with the claim for service connection for coccidioidomycosis, the Board finds that VA was not under an obligation to provide one, as such is not necessary to make a decision on the claim, for the reasons discussed below. 

In determining whether the duty to assist requires that a VA medical examination be provided or a medical opinion obtained, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015). 

In this case, the record is absent any competent medical evidence of coccidioidomycosis.  Without evidence of current disability, an examination is not warranted and there is no reasonable possibility that an opinion would aid in substantiating the claim for service connection for coccidioidomycosis.

Applications to Reopen

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

Psychiatric Disability

A claim for service connection for a nervous disability was originally denied in a February 1980 rating decision because while the Veteran was treated for an anxiety reaction in service, he was diagnosed with an immature personality at that time, which was not a disability subject to service connection.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2015).  Thus, the decision became final.  

An April 1991 rating decision continued the denial of service connection for a psychiatric disability diagnosed as an immature personality.  A September 2006 rating decision found that new and material evidence had not been received to reopen a claim for service connection for an immature personality and denied service connection for posttraumatic stress disorder (PTSD) because there was no confirmed diagnosis and no documentation of a stressor.  As new evidence was received, both claims were readjudicated later that month and again in October 2006.  Although the Veteran initiated an appeal, he did not thereafter perfect the appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2015).  Thus, the decision became final.  

The pertinent evidence received since the October 2006 denial includes the Veteran's written and oral statements that his psychiatric symptoms are due to in-service personal assaults and VA and private treatment notes showing that the Veteran has depression/depressive disorder, which the Veteran attributed to his poor physical condition and experiences in service.  

Presuming the credibility of the evidence, the record now indicates that the Veteran has a psychiatric disability that may be related to service.  The evidence is new, not cumulative, and relates to unestablished facts necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for a psychiatric disability, to include depression and PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

Thoracolumbar Spine Disability

The Veteran filed an original claim for service connection for a back injury in December 1979.  The claim was denied in a February 1980 rating decision because while the Veteran sustained a strain of the lumbosacral spine in service, there was no evidence of the disability at separation or evidence linking the current disability to service.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2015).  Thus, the decision became final.  

The Veteran attempted to reopen his claim for service connection for a back disability several times.  Most recently, a September 2006 rating decision found that new and material evidence had not been received to reopen a claim for service connection for a lumbosacral strain and denied service connection for arthritis of the thoracic spine status post compression fracture of T-10.  Specific to the fracture, the Veteran asserted that it is due to the in-service injury but did not show on x-ray until 1990 and that it does not show every time because it is a displaced fracture.  As new evidence was received, both claims were readjudicated later that month and again in October 2006.  Although the Veteran initiated an appeal, he did not thereafter perfect the appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2015).  Thus, the decision became final.  

As noted in the introduction, the Board will consider the broader issue of whether new and material evidence has been received to reopen a claim for service connection for a thoracolumbar spine disability.

The pertinent evidence received since the October 2006 denial includes the Veteran's written and oral statements of having had back problems since the in-service injury and that the fracture at T-10 is due to the in-service injury but did not show on x-ray until 1990 because it is a displaced fracture, VA and private medical records showing a current thoracolumbar spine disability, and a May 2012 VA examination report containing the opinion that the Veteran's current back problems are not related to the in-service injury.  

While the medical records are new and show that the Veteran has a thoracolumbar spine disability, the presence of current disability has already been established.  Therefore, while new, the evidence is not material.  The Veteran's statements asserting that he has had back problems since the in-service injury and that the fracture at T-10 is due to the in-service injury but did not show on x-ray until 1990 because it is a displaced fracture were previously of record and considered at the time of the prior denial.  Therefore, that evidence is redundant and is not new evidence.  While the VA examination report is new, as it contains a negative opinion, it is not material to the Veteran's claim that his thoracolumbar spine disability is related to service.  

In sum, the record still does not contain competent medical evidence linking the Veteran's current thoracolumbar spine disability to service.  The Board thus finds that the new evidence does not help to establish that the Veteran's current thoracolumbar spine disability had its onset in service or is causally related to service.  Therefore, the new evidence, even when considered credible for the purpose of determining whether it is material, does not create a reasonable possibility of substantiating the claim and therefore the new evidence is not material.

The Board concludes that new and material evidence has not been received to reopen the claim for service connection for a thoracolumbar spine disability.  Thus, the claim remains denied.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

Left Knee Disability

The claim for service connection for a left knee disability was originally denied in a September 2006 rating decision.  The claim was denied because while the Veteran sustained a left knee injury in service, eventually diagnosed as a medial meniscal injury and internal derangement of the knee, there was no evidence of a disability at separation or evidence linking the current disability to service.  As new evidence was received, the claim was readjudicated later that month and again in October 2006.  Although the Veteran initiated an appeal, he did not thereafter perfect the appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2015).  Thus, the decision became final.  

The pertinent evidence received since the October 2006 denial includes a June 2007 private treatment note showing a history of injuring the knee a year ago and MRI evidence of a bone bruise of the medial tibial plateau and an old MCL strain injury, and the Veteran's written and oral statements that the old MCL strain injury found on MRI reflects the in-service injury.  

Presuming the credibility of the evidence, the record now indicates that the Veteran has a left knee disability, diagnosed as an old MCL strain injury, that may be related to service.  The evidence is new, not cumulative, and relates to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

Sarcoidosis

The claim for service connection for sarcoidosis was originally denied in an April 1987 rating decision because there was no evidence of the disability in service or for several years thereafter and no evidence linking the disability to service.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2015).  Thus, the decision became final.  

The Veteran attempted to reopen his claim in September 2005.  A September 2006 rating decision found that new and material evidence had not been received to reopen a claim for service connection for sarcoidosis.  As new evidence was received, the claim was readjudicated later that month and again in October 2006.  Although the Veteran initiated an appeal, he did not thereafter perfect the appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2015).  Thus, the decision became final.  

The pertinent evidence received since the October 2006 denial includes the Veteran's written and oral statements of having had symptoms of sarcoidosis in service, and VA and private medical records showing a history of sarcoidosis.  

The Veteran's statements asserting that he had symptoms of sarcoidosis in service were previously of record and considered at the time of the prior denial.  Therefore, that evidence is redundant and is not new evidence.  While the medical records are new, they only show that the Veteran has a history of sarcoidosis that is currently inactive and asymptomatic, and thus they do not establish the presence of current disability or link any current disability to service.  Therefore, while new, the evidence is not material.  

In sum, the record does not contain competent medical evidence that the Veteran currently has sarcoidosis or that the previously diagnosed sarcoidosis is related to service.  The Board thus finds that the new evidence does not help to establish that the Veteran has sarcoidosis that had its onset in service or is causally related to service.  Therefore, the new evidence, even when considered credible for the purpose of determining whether it is material, does not create a reasonable possibility of substantiating the claim and therefore the new evidence is not material.

The Board concludes that new and material evidence has not been received to reopen the claim for service connection for sarcoidosis.  Thus, the claim remains denied.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

After review, the Board observes that the record does not show that the Veteran has coccidioidomycosis.  The Board observes that coccidioidomycosis is a fungal infection that affects the lungs and other organs and is also known as valley fever.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 384 (31st ed. 2007).  Neither the VA nor private medical records show that he currently has coccidioidomycosis.  While he may have had the disease in the past, there is no evidence of the disease or any residuals during the pendency of this claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  To the extent the Veteran asserts that he has coccidioidomycosis, as a lay person, he is not competent to self-diagnose such a disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110 (West 2014).  In the absence of proof of present disability, there can be no valid claim.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The preponderance of the evidence is against a finding that the Veteran currently has coccidioidomycosis.  As there is no disability that can be related to service, the claim for service connection for coccidioidomycosis must be denied.  

In conclusion, service connection for coccidioidomycosis is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disability, to include depression and PTSD, is reopened.  To that extent only, the appeal is granted.

New and material evidence having not been received, the application to reopen a claim for service connection for a thoracolumbar spine disability is denied.

New and material evidence having been received, the claim for service connection for a left knee disability is reopened.  To that extent only, the appeal is granted.

New and material evidence having not been received, the application to reopen a claim for service connection for sarcoidosis is denied.

Service connection for coccidioidomycosis is denied.


REMAND

The Veteran claims he has a psychiatric disability due to in-service personal assaults by his superior officers.  

The service treatment records show psychiatric symptoms.  In February 1966, the Veteran was reportedly not pulling full duties following discharge from the hospital after an acute lumbosacral strain and was anxious and weeping.  In July 1966, he underwent psychiatric evaluation and was diagnosed with an immature personality.  In October 1966, he reported that he had an argument with his sergeant the day before and was diagnosed with both acute and chronic anxiety reaction.

VA and private treatment notes show that the Veteran has depression/depressive disorder, which he attributed to his poor physical condition and experiences in service.  However, the diagnoses of depression/depressive disorder were qualified as not otherwise specified.

As the record indicates that the Veteran's depression/depressive disorder may be related to service or the claimed left knee disability on appeal, he should be afforded a VA examination to ascertain the likely etiology of any psychiatric disability found, to include depression/ depressive disorder and PTSD.

The Veteran also claims he has a left knee disability due to an in-service injury.  

The service treatment records show that in February 1966 the Veteran injured the left knee when he fell down a stairwell while carrying a floor buffer.  While he was initially diagnosed with a contusion of the patella, he was later diagnosed with a medial meniscal injury and internal derangement of the knee.  The Veteran asserts that he has had left knee problems since the in-service injury.  Post service, a June 2007 private treatment note shows that an MRI revealed a bone bruise of the medial tibial plateau and an old MCL strain injury.  

As the record indicates that the Veteran's left knee disability may be related to the in-service injury, he should be afforded a VA examination to obtain an opinion on the matter.

Prior to the examinations, the Veteran should be asked to provide the names of any healthcare providers who have treated him for his disabilities since the issuance of the November 2013 supplemental statement of the case.  An attempt to obtain any adequately identified records should be made.  Also, the record contains VA treatment notes through May 2014.  Thus, any treatment notes since that time should be obtained.

Lastly, a September 2014 rating decision denied service connection for hearing loss and tinnitus.  In October 2014, the Veteran filed a notice of disagreement.  Thus, the Board is required to remand the issues of entitlement to service connection for hearing loss and tinnitus for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case on the issues of entitlement to service connection for hearing loss and tinnitus.  Advise the Veteran that a timely substantive appeal is necessary to perfect the appeal to the Board.  If the appeal is perfected, then return the case to the Board.

2.  Ask the Veteran to provide the names of all healthcare providers who have treated him for his psychiatric and left knee disabilities since the issuance of the November 2013 supplemental statement of the case.  Obtain all adequately identified records.

3.  Obtain any VA treatment records since May 2014.  

4.  Schedule the Veteran for a VA examination to ascertain the nature and likely etiology of any psychiatric disability found.  The examiner should review the claims file and note that review in the report.  The examiner should provide an explanation for any opinion reached and should refer to the clinical data in the record that supports the opinion.  In addition to the service treatment records, the examiner should consider the Veteran's statements regarding the history of psychiatric symptoms.  The examiner should provide the following: 

(a) The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV and should specifically state whether or not a diagnosis of PTSD is warranted.  The examiner should specifically state whether each criterion for a diagnosis of PTSD under DSM-IV is met.

(b) For any diagnosed mental disorder other than PTSD, to include depression/depressive disorder, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the disability was present in service, was incurred in or aggravated by service, or manifested within one year of separation from service.

5.  Schedule the Veteran for a VA examination to ascertain the nature and likely etiology of his left knee disability.  The examiner should review the claims file and note that review in the report.  The examiner should provide an explanation for any opinion reached and should refer to the clinical data in the record that supports the opinion.  In addition to the service treatment records, the examiner should consider the Veteran's statements regarding the history of left knee symptoms.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability had its onset in, was caused by, or is otherwise etiologically related to service.

6.  Then, readjudicate the claims with consideration of all the evidence added to the claims file since the issuance of the November 2013 supplemental statement of the case.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


